NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RICHARD KENNETH PENANSKY, III,           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-109
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Richard Kenneth Penansky, III, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.